Citation Nr: 1455036	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection a right knee condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection a low back condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared at a Travel Board hearing with the undersigned in July 2013.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The issue of entitlement to service connection for a low back injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a right or left knee disability. 

2.  The Veteran's bilateral hearing loss is not causally or etiologically related to active service; the Veteran's hearing loss symptoms were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.

3.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that symptoms of hypertension manifested in and have continued since separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Knee Condition

The Veteran contends that he has a bilateral knee condition because of the heavy lifting and manual labor performed while working as an air cargo specialist during active duty.

The Veteran testified that he had an arthroscopic procedure in the early 1980's, but he could not remember who performed the procedure.  Private records from Dr. Bryan Givhan show the Veteran complained of leg, hip, and back pain.  He underwent a laminectomy; the records do not indicate any lower extremity diagnosis.  Additional private treatment records from 2008 from Dr. Debra Davis show the Veteran reported swelling in his lower extremities.  Again, there was no diagnosis rendered for any bilateral knee condition.

The Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is no evidence of record showing that the Veteran has a current bilateral knee disability, aside from the Veteran's assertion of such a condition.  The Board notes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, diagnosing an orthopedic condition after arthroscopic procedures involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a right or left knee condition, and the claim must be denied as to both issues.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  
 
Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is due to noise exposure incurred while working as an air cargo specialist in proximity to jet engines.

Initially, the Board notes that the Veteran's September 2010 audiogram results show bilateral hearing loss for VA disability purposes as defined in 38 C.F.R. § 3.385.  Moreover, the Veteran's report of lifting equipment near loud engine noise is consistent with his military occupational specialty (MOS) of air cargo specialist, and, as a result, in-service noise exposure is conceded.  Therefore, the remaining issue to be resolved is whether there is a nexus between the Veteran's current bilateral hearing loss and his in-service noise exposure.

The September 2010 VA examiner concluded that it was less likely than not that the Veteran's hearing loss was caused by or a result of noise exposure during military service.  The examiner explained that the Veteran did not have hearing loss at his separation examination.  He further noted that the Veteran's first treatment for an ear issue was in 2007, when he sought treatment for Eustachian Tube Dysfunction.  There are no other medical opinions of record contradicting the September 2010 examiner's findings.  Indeed, the Veteran testified that his VA audiologist would not confirm or deny a nexus between the Veteran's hearing loss and his responsibilities during active service.

The Board again notes that the Veteran is competent to describe observable symptoms based on his personal knowledge, such as difficulty hearing.  Layno, 6 Vet. App. at 470.  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d 1372 at 1377.

Therefore, the competent and most probative evidence of record does not reflect a nexus between an in-service incurrence and the Veteran's bilateral hearing loss.  Accordingly, a preponderance of the evidence is against the claim for service connection for a bilateral hearing loss, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  


Hypertension

The Veteran asserts that he was he was told to have his blood pressure checked during basic training in 1973 but that he was not diagnosed with hypertension nor was he provided medication during active duty.  However, he indicated that after discharge in March 1975, he underwent an employer physical examination in March 1976, at which time he was diagnosed and began treatment for hypertension.  He testified that he has been treated for hypertension since March 1976.

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2014). 

Moreover, service connection can be established through application of statutory presumptions, including for chronic diseases (such as hypertension) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Turning to the evidence of record, the Veteran's blood pressure was checked in August 1973 over the course of several days.  His readings were as follows: 128/70, 126/60, 120/70, 100/68, 104/68, and 124/84.  The August 1973 examination report notes the Veteran had a three-day blood pressure average of 120/70.  

During service, the Veteran's blood pressure was measured in November 1973 after he reported dizziness.  The readings were 144/90 and 148/88, and his blood pressure was to be monitored.  In December 1973, the Veteran reported elevated blood pressure, and his blood pressure was measured at 154/108.  Another three-day blood pressure check was performed.  The results showed standing blood pressure was 154/108, 144/94, 162/90, 164/86, 164/84, and 152/86.  His laying blood pressure was 148/98, 134/74, 156/70, 158/84, 156/82, and 152/70.  At separation, the Veteran's blood pressure was 132/72.  However, after separation, private treatment records from 2008 reflect a diagnosis of hypertension.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted.  The Veteran provided consistent statements as to his history of having his blood pressure monitored during service, and the readings show several instances in which the Veteran's diastolic blood pressure was 90 mm. or greater or his systolic blood pressure was 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  The Veteran also testified that he attempted to obtain private treatment records showing that he was diagnosed with and provided medication for hypertension since March 1976 (a year after discharge), but his private records were no longer available.  In this regard, the Veteran is competent to report a diagnosis told to him by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Therefore, in light of the Veteran's detailed testimony regarding his in-service blood pressure monitoring, the recorded measurements therein, and his consistent statements regarding the continuity of his diagnosed hypertension symptoms since March 1976, the Board finds that the evidence is at least in equipoise; thus, a grant of service connection for hypertension is warranted.


ORDER

Entitlement to service connection a right knee condition is denied.

Entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for a bilateral hearing loss is denied.

Entitlement to service connection for hypertension is granted, subject to the regulations governing the award of monetary benefits.  


REMAND

The Veteran was diagnosed with lumbar stenosis by Dr. Bryan Givhan in 2005 and underwent a decompressive laminectomy in April 2005.  Those records indicate he had a long history of conservative treatment that had failed.  They also note that Dr. Bony Barrineau had initially referred the Veteran for evaluation of his low back pain.  Any medical records prior to the back surgery may contain relevant information about the Veteran's medical history.

The Veteran testified that he experienced back pain during service and would use Ben-Gay to manage his symptoms.  He indicated that his work as an air cargo specialist involved rigging loads and carrying parachutes weighing approximately two hundred pounds.  Based on the Veteran's statements regarding continuous pain associated with his military occupational specialty (MOS), the Board finds a VA examination and opinion is necessary with regard to the claim for service connection for a back injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a release authorizing VA to request his medical records from Dr. Bony Barrineau as well as any other medical professional who treated him for his back pain prior to the 2005 surgery.  If requested records are not obtained, inform the Veteran.

2.  Only after obtaining the private medical records identified above, to the extent available, then schedule the Veteran for a VA examination to determine the precise nature and etiology of his back condition.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back condition began during service or is otherwise linked to service, to include consideration of his reported lifting and carrying of heavy equipment, such as parachutes (see hearing transcript). 

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHIELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


